Acheson, D. J.
The examination of John T. Perdue, the defendant, before United States Commissioner George H. Bomus, on May 22, 1876, did not relate to any question of damages for his infringement of the Boberts patents. That examination was at the instance of the plaintiffs in the equity suit, and was to be used by them to support an intended motion for a preliminary injunction to restrain the defendant from any further infringement of the patents pending the suit. Prima facie, the ownership of the oil wells on the Smith farm was an immaterial matter. It is, therefore, for the government to show affirmatively its materiality in order to sustain this indictment. It appears that S. W. Doutt, Anthony Kelly, andM. B. Thomas had boon examined before Commissioner Bomus, and their testimony tended to show that the defendant had been and was operating wells Nos. 1, 4, and 5, on the Smith farm; that they wore employes under him, Kelly, during defendant’s absence, being his superintendent; and their testimony also tended to show that in the operation of these wells torpedoes had been, exploded in infringement of the Boberts patents. In his examination before'the commissioner the defendant did not deny any of these statements of the other named witnesses, and he distinctly admitted that he had an interest in well No. 5, and had charge and control of all said wells. Under the plain admissions of the defendant, in his examination, the plaintiffs in the equity suit were clearly entitled to a preliminary injunction against him, and it does not appear that he ever resisted the granting of such injunction. On the contrary, ho permitted a decree pro confesso to go against him for want of an answer to the bill. His statements in regard to the ownership of the wells did not tend to defeat the granting of a preliminary injunction, and hence did not tend to prevent the due administration of justice. I hold, therefore, that his alleged false statements in respect to the ownership of the wells were immaterial, and the evidence now offered is rejected.